Exhibit 10.12c

SEVERANCE, RELEASE AND WAIVER AGREEMENT

This Severance, Release and Waiver Agreement (hereinafter “Agreement”) is made
by and between John Nordin (“Employee”) and KAR Auction Services, Inc. (“KAR”)
and its Company Entities (as defined below) (collectively hereinafter referred
to as “KAR”, the “Company” or “Employer”).

As used in this Agreement, the term Company Entities shall include KAR and its
past, present or future parent entities, subsidiaries, divisions, affiliates and
related business entities, successors and assigns, assets, employee benefit
plans or funds, and any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, attorneys,
employees and assigns, whether acting on behalf of Employer or in their
individual capacities.

The purpose of this Agreement is to establish an amicable arrangement for ending
the employment relationship between Employer and Employee and to provide a
release to maintain an amicable relationship in the future in exchange for the
mutual covenants and consideration herein. Employee is entering into this
Agreement voluntarily and understands that he is giving up the right to bring
any possible legal claims against the Company including, among others, claims
relating to employment. If Employee was not to enter into this Agreement and was
to bring any claims against the Company, the Company would dispute the merits of
those claims and would contend that it acted lawfully and for justifiable
business reasons with respect to Employee. Employee understands that by entering
into this Agreement, the Company is not admitting in any way that it violated
any legal obligation that it owed to Employee or to any other person. To the
contrary, the Company’s willingness to enter into this Agreement is intended to
show that it is continuing to deal with Employee fairly and in good faith.

Following a voluntary resignation, Employee’s employment with Employer ended
effective at the close of business on February 18, 2011 (hereafter, the
“Separation Date”), and the terms of this Agreement shall be deemed effective as
of that date (or later “Effective Date” as defined herein), subject to delivery
of a properly signed original of this Agreement.

Employee is voluntarily resigning his employment as of the Separation Date.

Nothing in this Agreement shall be construed to create a continued relationship
of Employee and Employer between the parties hereto. Employee shall not be
entitled to receive from the Company any future remuneration, rights, or
benefits other than as expressly set forth in this Agreement, including, without
limitation, any remuneration, rights or benefits under any Employer policies or
any employment agreement with any of the Company Entities.

1. Severance Consideration. Subject to and conditioned upon Employee’s
satisfaction of all other terms and conditions of this Agreement, Employee has
elected to receive, and Employer has agreed to provide, severance consideration
as follows:

A. Cash Payments. Employer shall pay Employee:

(1) A lump sum payment of $574,633.00, less required withholdings for income and
employment taxes, payable on September 1, 2011, it being agreed that the dollar
amount of this payment reflects the dollar amount described in
Section 3.2(c)(i-iv) of the pre-existing Employment Agreement with Employee
dated as of July 13, 2007, as amended (attached hereto as Exhibit A); and

 

   Page 1 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

(2) A series of fifty-two (52) bi-weekly installment payments each equal to
$12,364.77, less required withholdings for income and employment taxes, as
payable over the two (2) year period following the Effective Date in accordance
with Employer’s bi-weekly payroll practices.

B. Override Units.

Employee was a “Management Member” of KAR Holdings II, LLC (“KAR LLC”) and Axle
Holdings, LLC (“Axle LLC”) and holds the following override units (collectively,
the “Override Units”) in each entity:

 

Type of Override Unit

   Amount      Exercise Price      Expiration Date  

KAR LLC Operating Units

     3,637.50       $ 100         June 15, 2017   

KAR LLC Value Units

     10,912.50       $ 100         June 15, 2017   

Axle LLC Operating Units

     16,667       $ 25.62         May 25, 2015   

Axle LLC Value Units

     33,333       $ 25.62         May 25, 2015   

Pursuant to the KAR LLC Agreement, attached hereto as Exhibit B, (i) 2,728.125
of the KAR LLC Operating Units have vested in accordance with the terms of the
KAR LLC Agreement (the “Vested KAR LLC Operating Units”); (ii) 909.375 of the
KAR LLC Operating Units have not yet vested in accordance with the terms of the
KAR LLC Agreement and are set to vest on June 15, 2011 (the “Unvested KAR LLC
Operating Units”); and (iii) none of the KAR LLC Value Units have vested
pursuant to the terms of the KAR LLC Agreement. Pursuant to the Axle LLC
Agreement, attached hereto as Exhibit C, the Axle LLC Operating Units have all
vested in accordance with the terms of the Axle LLC Agreement and none of the
Axle LLC Value Units have vested pursuant to the terms of the Axle LLC
Agreement.

Upon the Effective Date of this Agreement, Employee will become an “Inactive
Management Member” of KAR LLC and Axle LLC. Pursuant to the KAR LLC Agreement
and the Axle LLC Agreement, all of the KAR LLC Value Units, the Unvested KAR LLC
Operating Units and the Axle LLC Value Units would be forfeited upon termination
of Employee’s employment, unless each entity determines to treat such units in a
manner that is more favorable to Employee. In connection with the separation of
Employee’s employment, each entity shall allow Employee to retain the KAR LLC
Value Units and the Axle LLC Value Units so that such KAR LLC Value Units and
the Axle LLC Value Units will not be forfeited by Employee upon his separation
of employment but will continue to be subject to potential forfeiture in
accordance with Section 14 of this Agreement and shall remain subject to the
applicable participation and vesting provisions set forth in the KAR LLC
Agreement and the Axle LLC Agreement. In addition, KAR LLC shall accelerate the
vesting of the Unvested KAR LLC Operating Units upon such separation of
employment such that Employee would retain all of the KAR LLC Operating Units.

C. COBRA Subsidy. Subject to Employee’s satisfaction of the COBRA election and
continuation requirements referenced in Section 3 below, Employer shall provide
the COBRA coverage elected by Employee on an Employer-subsidized basis, such
that no COBRA premium

 

   Page 2 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

will be required to be paid with respect to such coverage, or through
reimbursement of such COBRA premium amount, if required, for the eighteen
(18) consecutive month period commencing after the Separation Date, or if less,
for the period ending on the date Employee commences full-time employment with
another employer or the date the statutory obligation to provide COBRA coverage
otherwise expires. The provisions of this paragraph C shall in no way extend the
duration of coverage otherwise required under COBRA.

Per Company policy, Employee acknowledges that any balance on his Corporate
American Express account may be set off against the amounts owed under this
Agreement.

Employee acknowledges that the amounts set forth in this Section 1 represent
complete satisfaction of Employer’s obligations as set forth in Employee’s
July 13, 2007 Employment Agreement, as amended, and includes additional monetary
consideration to which Employee is not otherwise entitled.

2. Vacation Pay. Employee will receive one week of vacation pay on the next and
usual payday. Employee acknowledges that such payment represents payment in full
of any earned/accrued vacation balance.

3. COBRA. Employee’s health insurance benefits will terminate on the last day of
the month in which separation occurs. Employee shall receive timely COBRA
information and, taking into account the subsidy available under Section 1. C.,
above, Employee shall be permitted to elect continued health insurance coverage
under the statutory COBRA requirements.

4. Benefits. Employee shall be entitled to receive any vested benefits to which
Employee is entitled under the terms of any retirement plan, including the 401k
plan. Employee will be entitled to such benefits under COBRA as the Employee may
be entitled to and as set forth herein. Employee shall not be entitled to any
other benefits, after separation of employment, including but not limited to
further 401k plan and profit sharing plan contributions, equity, options or
payments of any kind whatsoever, except as expressly set forth in this
Agreement. All other benefits, including life and disability insurance benefits,
terminate as of the Separation Date or as otherwise specified in the controlling
benefit plan document(s).

5. Release. In consideration of the payments made in Section 1 hereof, Employee,
as his free and voluntary act and on behalf of himself, his heirs,
beneficiaries, administrators, executors, successors and assigns, forever
releases and discharges the Company and Company Entities from all claims,
actions, causes of action, promises, contracts, demands, agreements, liabilities
and debts (hereinafter referred to collectively as “claims”), for compensatory,
punitive or any other damages whatsoever. Employee releases all claims that may
be asserted by reason of his employment, separation of employment or in any
other regard, which claims the Employee may have had, may now have or shall have
as of the date Employee executes this Agreement, whether known or unknown to the
Employee. These claims being released by the Employee include, but are not
limited to, those claims that may arise for wrongful termination or retaliation,
or arising in tort, in contract, by statute, for discrimination on the basis of
race, religion, sex, national origin, veteran status, handicap, disability or
age, or claims of wrongful, abusive or retaliatory discharge or civil rights
violations [such as, but not limited to, those arising under the Civil Rights
Act of 1964, the Civil Rights Act of 1866 and 1871 (including, but not limited
to, 42 U.S.C. Sections 1981, 1982, 1983 and 1985)], or claims under Executive
Order 11246, as amended, the Sarbanes-Oxley Act of 2002, specifically including
the Corporate and Criminal Fraud Accountability Act, 18 U.S.C. § 1514A et seq.,
the Age Discrimination in Employment Act, the Equal Pay Act, the Rehabilitation
Act, any state law against discrimination or civil rights acts under the laws of
Indiana, or any state, the National Labor Relations Act, the Employee Retirement
Income Security Act, the Fair Labor Standards Act, the Family Medical Leave Act,
or the Americans With Disabilities Act, the Indiana Wage Payment and Indiana
Wage Claim Statutes, or any other applicable federal, state or local employment
statute or ordinance, or for common law claims, including but

 

   Page 3 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

not by way of limitation, defamation, invasion of privacy, infliction of
emotional distress, interference with contractual relations or prospective
economic advantage, or for breach of an express or implied contract.

Employee agrees that he has received complete satisfaction for and releases any
and all claims whether known, suspected or unknown, that Employee may have or
have had prior to the date of signing this Agreement.

Nothing herein shall be construed to prevent Employee from: (a) filing a charge
or complaint, including a challenge to the validity of this Agreement, with the
EEOC, or (b) participating in any investigation or proceeding conducted by the
EEOC. Likewise, nothing herein shall be construed as establishing a condition
precedent or other barrier to exercising these rights.

With respect to any charges filed concerning events or actions related to his
employment that occurred on or before the date of this Agreement, Employee
waives and releases any right that Employee may have to recover in any lawsuit
or proceeding brought by Employee or by any administrative agency on his behalf
and agrees that this Agreement shall be a complete bar to recovery in any
lawsuit, proceeding or civil action of any kind. Employee also waives any right
to and promises not to become a member of any class in a suit in which claims
are asserted against the Company that are related in any way to his employment
or separation of employment. Employee also waives any right to recover attorney
fees.

6. Indemnification. The Company Entities agree to indemnify, defend, and hold
Employee harmless from any and all liability, costs, damages, judgments, losses,
and/or reasonable attorneys’ fees incurred as a result of any claims, demands,
causes of action, and/or inquiries, including but not limited to investigations
from governmental or regulatory authorities or claims or lawsuits pending or
hereinafter filed that name Employee as a party to such claim or lawsuit for
alleged actions or inactions, arising from or related to Employee’s employment
with the Company or subsequent assistance, cooperation or appearance(s), if any,
as noted in Section 13 below. The Company Entities further agree to continue to
provide director and officer liability insurance coverage for Employee for all
acts or omissions during the course of his employment at the Company whether now
known or unknown. In the event of a written demand for indemnification or
defense from Employee, the Company shall accept such demand as soon as
practicable but in any event no later than thirty (30) days after written demand
is presented to the Company as served in writing to the General Counsel via
express carrier or in-hand.

7. Non-Disparagement. As a material part of this Agreement, Employee
specifically understands and expressly agrees that he shall not disparage,
demean or otherwise communicate any information damaging or potentially damaging
to the business or reputation of KAR or the Company Entities, including any of
its subsidiaries, affiliated companies, officers, directors, shareholders, or
employees to any third party, including, but not limited to, the media, business
community, and other employees of the Company, without the express written
consent of the Company or otherwise required by law.

8. Confidential Information. By virtue of Employee’s employment with Employer,
and by the nature of the Company’s business, Employee has had access to and has
consistently and routinely been given trade secrets and confidential information
related to the Company’s business. Employee agrees to keep secret, hold in
confidence and not use or disclose, or authorize anyone else to use or disclose,
any trade secrets or confidential information that Employee acquired as a result
of his employment with Employer. As used in this Agreement, “Confidential
Information” means all Work Product (as defined below) and other proprietary or
confidential information concerning the business, finances, financial
statements, pricing, promotional activities, marketing goals, properties and
operations of the Company and its affiliated entities, including, without
limitation, the identity and preferences of customers and prospective customers,
know-how, trade secrets, business and marketing plans, strategic business goals
and strategies, techniques,

 

   Page 4 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

technology, forecasts, projections, budgets, unpublished financial statements,
price lists, costs, computer programs, source and object codes, algorithms,
formula, pattern, computer hardware and software systems, computer network and
communications integration and design, e-commerce development and applications,
data, unfavorable information about Company entities not commonly known by the
public, and other original works of authorship, along with all information
received from third-parties and held in confidence by the Company and its
affiliated entities (including without limitation, personnel files and employee
records). Employee understands that all information supplied to the Company from
outside sources will be presumed to be Confidential Information unless and until
it is designated otherwise by the Company in writing.

Employee agrees that the Company provided him access to Confidential Information
only in the course and duties of his employment by Employer and in furtherance
of the Company’s business, and therefore he must not otherwise publish or
disclose, or authorize anyone else to publish or disclose any Confidential
Information. Employee will never use Confidential Information in any way that is
detrimental to the Company. Employee will keep the Company’s Confidential
Information secret from all third-parties, except as required by the order of
any court or similar tribunal or any other governmental body or agency of
appropriate jurisdiction; provided, that Employee shall, to the extent
practicable, give the Company prior written notice of any such disclosure and
shall cooperate with the Company in obtaining a protective order or such similar
protection as the Company may deem appropriate to preserve the confidential
nature of such information.

It is the duty of Employee to return to Employer all documents or other property
that belongs to the Company, including any and all copies thereof (regardless of
form or medium), in Employee’s possession or under Employee’s control, as of the
Separation Date. The Employee has an affirmative on-going duty to search for and
return any such property in the future if it is in the Employee’s possession or
control.

Under this Agreement, “Work Product” shall include all research, discoveries,
inventions, and innovations (whether or not reduced to practice or documented),
improvements, developments, methods, designs, analysis, drawings, reports and
all similarly-related information (whether patentable or unpatentable),
Confidential Information, copyrightable works, and similar and related
information (in whatever form or medium), which (1) either (A) relate to the
Company’s actual or anticipated business, research or development or existing or
future products or services or (B) result from any work performed by the
Employee for the Company and (2) are or were conceived, developed, made or
contributed to in whole or in part by the Employee while employed by the Company
(“Work Product”).

Employee expressly agrees that all Work Product shall be and remain the sole and
exclusive property of the Company. Accordingly, all Work Product eligible for
any form of copyright protection shall be deemed a “work made for hire” under
the copyright laws and shall be owned by the Company. Further, Employee assigns,
transfers and conveys to the Company, and shall, at all times following the
Separation Date, take all necessary actions to assign and secure all proprietary
assets and rights in and of the work product for the Company’s exclusive
ownership and use.

9. Non-Solicitation. Employee expressly acknowledges that:

(a) the business of the Company involves providing unique products and services
on a nation-wide and international basis;

(b) the Employee’s performance of his services for the Company afforded Employee
full and complete access to and caused Employee to become highly knowledgeable
about the Company’s Confidential Information; and

 

   Page 5 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

(c) the agreements and covenants contained in this Agreement are essential to
protect the business and goodwill of the Company because, if Employee breaches
the provisions of this Agreement, Employee will cause substantial harm to the
Company.

Employee agrees that for a period of twenty-four (24) months following the
Separation Date, Employee shall not directly or indirectly, individually or on
behalf of any Person (defined as any individual, a partnership, a corporation,
an association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization, a governmental entity, or any
department, agency or political subdivision thereof, or an accrediting body):

(1) accept business from, or solicit, aid or induce any customer, lender, vendor
or supplier of the Company with whom Employee had contact during the period of
time Employee was employed with the Company, to discontinue the relationship or
reduce the amount of business done with the Company, or otherwise interfere with
the relationship between the Company and such customer, Person or entity;

(2) accept business from, or solicit, aid or induce any customer, Person or
entity that was serviced by Employee or whose name became known to Employee by
virtue of Employee’s employment with Employer, to discontinue the relationship
or reduce the amount of business done with the Company or otherwise interfere
with the relationship between the Company and such customer, Person or entity;

(3) solicit, aid or induce any then-current employee of the Company to leave the
Company in order to accept employment with or render services for any other
Person; and

(4) Employ or attempt to employ any employee of the Company.

If Employee fails to comply with the provisions of this Section, the Company
may, in addition to pursuing all other remedies available to the Company under
law or in equity as a result of such breach, pursue all remedies specified in
Section 14 of this Agreement.

10. Non-Competition. Employee hereby acknowledges and agrees that the Company
actively engages in its Business (as defined below) throughout all of North
America and that as a high-level executive of the Company with duties and
responsibilities that are co-extensive with the geographic scope of the
Company’s Business, Employee actively performed services for the Company
throughout all of North America, and was exposed to all of the Company’s trade
secrets. Employee also acknowledges that the agreements and covenants contained
herein are essential to protect the Business and goodwill of the Company
because, if Employee enters into any activities competitive with the Business of
the Company, Employee will cause substantial harm to the Company. Accordingly,
Employee agrees that for twenty-four (24) months following his Separation Date,
Employee will not, directly or indirectly, whether as a partner, officer,
shareholder, advisor, consultant, employee or otherwise, promote, participate
in, become employed by, engage in any activity, or own any interest in, invest
in, lend to, manage, control, consult with or render services to any or other
business directly or indirectly, involving (i) the used and/or salvage vehicle
redistribution business, (ii) the used and/or salvage vehicle auction business
or (iii) the used vehicle dealer floor plan financing business (collectively,
the “Business”) within the territory consisting of the continental United
States, Canada and Mexico. Moreover, Employee agrees not to directly or
indirectly act in any capacity that is in competition with the Company’s
Business and in which disclosure or use of the Company’s Confidential
Information would facilitate or support the performance of his duties. If
Employee fails to comply with the provisions of this Section, the Company may,
in addition to pursuing all other

 

   Page 6 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

remedies available to the Company under law or in equity as a result of such
breach, pursue all remedies specified in Section 14 of this Agreement.

11. Scope of Restriction. The parties to this Agreement agree that the
restrictions contained herein in Sections 9 and 10 are necessary to protect the
Company’s interests and reasonable as to period of time and territories
specified. However, if the period of time or territories herein specified should
be judged unreasonable by a court of competent jurisdiction, then such
restriction shall be enforced to the maximum extent permitted by law and any
paragraph, sentence, phrase or word which renders a restriction unreasonable
should be modified or redacted by the Parties and/or Court to the extent
necessary to make it enforceable to the fullest extent allowed by law.

12. Extension of Restriction. In the event of any breach or attempted breach by
Employee of Sections 9 and 10 of this Agreement, the restrictive covenants
contained therein shall be extended for a period of time equal to the period of
time beginning on the date the violation commenced and ending when the
activities constituting such violation have finally terminated.

13. Cooperation. Employee will cooperate with KAR and the Company Entities (and
designated third parties) with respect to all reasonable requests of the
Chairman, Chief Executive Officer, or General Counsel of KAR Auction Services,
Inc., and be available to KAR and the Company Entities, whether verbally and/or
in-person, with respect to any matter arising out of Employee’s service for a
period of two (2) years following the Separation Date. At any time following the
Separation Date (not limited to the two (2) year period following the Separation
Date), Employee agrees to cooperate with the Company in connection with any
pending or future litigation, proceeding or other matter which has been or may
be brought against or by the Company before any agency, court, or other tribunal
and concerning or relating in any way to any matter falling within Employee’s
knowledge or former area of responsibility. Employee agrees to immediately
notify the Company, through the General Counsel of KAR, in the event he is
contacted by any outside attorney (including paralegals or other affiliated
parties) unless (i) the Company is represented by the attorney, (ii) Employee is
represented by the attorney for the purpose of protecting his personal interests
or (iii) the Company has been advised of and has approved such contact. Employee
agrees to provide reasonable assistance and completely truthful testimony in
such matters including, without limitation, facilitating and assisting in the
preparation of any underlying defense, responding to discovery requests,
preparing for and attending deposition(s) as well as appearing in court to
provide truthful testimony, provided, however, that Company shall reimburse
Employee for the reasonable travel, meals and lodging expenses actually incurred
by Employee to attend and participate in any such proceedings requiring Employee
to travel more than fifty (50) miles from Employee’s then-current residence.
Employee understands that these are material terms of the Agreement and that his
failure to cooperate as requested will result in the immediate forfeiture of any
severance benefits listed in Section 1 still owing at the time of the breach.

14. Remedies. The parties agree the Company will suffer irreparable injury in
the event of a threatened or actual breach by Employee of the terms of Sections
8, 9, 10 and 13 of this Agreement. In the event of a breach, or threatened
breach: (a) all obligations of Employer and/or any and all other Company
Entities to pay, provide, allow or otherwise perform the obligations called for
by, or contemplated under, the Severance Consideration provisions of Section 1
of this Agreement shall immediately thereupon cease and be forfeited and, in the
case of the Override Units referred in Subsection B thereof, such unvested
Override Units shall immediately thereupon cease to exist and be deemed revoked
by any and all of the relevant Company Entities, with any and all rights of
Employee as to, as a result of or with respect to such units being forfeited by
Employee immediately, without any further action by any of the Company Entities
being required; and (b) the Company shall, in addition to any other remedies and
damages available at law or in equity, be entitled: (i) to a temporary and/or
permanent injunction to prevent or restrain the violation of the restrictive
covenants or non-solicitation provisions by the Employee or any persons acting
for or in concert

 

   Page 7 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

with the Employee without proof of monetary or immediate damage and without the
necessity of posting a bond; and (ii) to notify any person that employs the
Employee of the non-disclosure, non-solicitation, non-competition and other
applicable provisions of this Agreement.

In addition, if Employee shall breach this Agreement by, for example and without
limitation, filing a suit against the Company or any employee of the Company
that relates to his employment or the separation of employment; by failing to
honor any undertaking, affirmation or obligation herein provided, including
those agreed to in Sections 8, 9, 10 and 13; or if any statement or
representation that Employee has made in this Agreement is false as of the date
this Agreement is executed, such breach obligates Employee to return to the
Company all monies and returnable benefits and advantages already paid out or
provided under this Agreement at the time of the breach; and permits the Company
(any released party herein) to pursue any other legal or equitable relief to
which it is otherwise entitled as the result of such breach. Employee also
understands and agrees that Employee will be responsible for payment of the
Company’s attorneys’ fees incurred as a result of a successful effort to pursue
legal action against Employee in connection with such breach.

Such remedies shall be cumulative and non-exclusive and shall be in addition to
any other remedy which the Company may have at law or in equity.

15. Common Law of Torts or Trade Secrets. The parties agree that nothing in this
Agreement shall be construed to limit or negate the common law of torts or trade
secrets where it provides the Company with broader protection than that provided
herein.

16. Return of Company Property. Employee also represents and warrants that he
has made an extensive search for and, as of the Separation Date, he has returned
the Company’s property and information, whether paper or electronic documents,
files, equipment and other property and information of any kind belonging or
related to (i) any member of the Company Entities; (ii) any current and former
suppliers, creditors, directors, officers, employees, agents and customers of
any of them; or (iii) the businesses, products, services and operations
(including without limitation, business, financial, accounting practices) of any
of them, whether tangible or intangible, excluding any information that is
generally available public knowledge or that relates to Employee’s compensation
or employee benefits. To ensure that he returns all of the Company’s property
and information, Employee acknowledges his on-going affirmative duty to search
for and return all Company property whenever it is discovered.

17. No Present Claims. Employee confirms that no claim, charge of complaint, or
action by Employee against the Company presently exists in any form or forum. In
the event that any such claim, charge, complaint or action has been filed,
Employee shall not be entitled to any relief or recovery therefrom, including
any costs or attorneys’ fees.

18. No Admissions. Employee agrees that neither this Agreement nor the
furnishing of the consideration of this Agreement shall be deemed or construed
at any time for any purpose as an admission by the Company of any liability or
unlawful conduct of any kind. The Company specifically denies that it has, in
any respect, violated and/or abridged any right or obligation that it may owe or
may have owed to the Employee.

19. Reference. Reference inquiries should be referred to the General Counsel of
KAR Auction Services, Inc. who may confirm the dates of employment, title and
responsibilities in accordance with the Company’s standard policy. Salary may be
confirmed if the request is accompanied with Employee’s signed authorization.

 

   Page 8 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

20. Resolution of Disputes; Arbitration. Should a dispute arise concerning this
Agreement or its interpretation—other than any action brought by the Company for
injunctive relief, which action is explicitly exempted—either party may request
a conference with the other party to this Agreement and the parties shall meet
to attempt to resolve the dispute. Failing such resolution within thirty
(30) days of party request for a conference, the Company and Employee shall
endeavor to select an arbitrator who shall hear the dispute. In the event the
parties are unable to agree on an arbitrator, Employee and Company shall request
the American Arbitration Association (“AAA”) to submit a list of nine (9) names
of persons who could serve as an arbitrator. The Company and Employee shall
alternately remove names from this list (beginning with the party which wins a
flip of a coin) until one person remains and this person shall serve as the
impartial arbitrator. The arbitration shall be conducted in accordance with the
then-current National Rules for the Resolution of Employment Disputes as
promulgated by the AAA. The decision of the arbitrator shall be final and
binding on both parties. Each party shall bear equally the cost of the
arbitrator.

The arbitrator shall only have authority to interpret, apply or determine
compliance with the provisions set forth in this Agreement, but shall not have
the authority to add to, detract from or otherwise alter the language of the
Agreement.

21. Modification. The parties hereto agree that this Agreement may not be
modified, altered or changed, except upon the prior written consent of the
parties hereto, with any such modification, alteration or change also being
subject to the requirements of Section 23, below. The parties acknowledge that
this is the entire agreement between them, superseding and replacing all prior
written and oral agreements.

22. Severability. The parties hereto agree that if it is determined by any court
of competent jurisdiction that any provision hereof is unlawful or
unenforceable, the Company may elect that the remaining provisions hereof shall
remain in full force and effect or may elect to void this Agreement in its
entirety.

23. Taxes/Withholding. This Agreement is intended to comply with any applicable
requirements of Section 409A of the Tax Code and related regulations, after
taking into account available exemptions. To the extent required to satisfy such
409A requirements, this Agreement shall be applied and construed in a manner
consistent with satisfaction of such requirements. Any and all amounts payable
under this Agreement shall be subject to any and all required withholdings for
income and employment taxes, as determined by Employer in accordance with
applicable law.

24. Death of Employee. In the event of the death of Employee prior to date the
last payment is made as set forth in Section 1 herein, Employer shall:

 

  (i) Pay all remaining amounts set forth in Section 1(A), in the original time,
place and manner, to such person or persons as Employee shall have designated
for that purpose in a notice filed with the Company, or, if no such person shall
have been so designated, to Employee’s estate.

  (ii) The Override Units set forth in Section 1(B) shall be subject to
treatment as set forth and defined by the express terms of the governing KAR LLC
Agreement and/or Axle LLC Agreement.

  (iii) COBRA – Any remainder of the maximum 18 month subsidy period described
in Section 1(C) shall, subject to all other applicable COBRA requirements, be
made applicable to beneficiaries (collectively) otherwise entitled to and
electing extended coverage under COBRA, be available for the remainder of such
period.

25. Consultation. This Agreement cannot be amended, modified or canceled, except
by a written document signed by both Employee and the Chief Executive Officer of
KAR. By signing this Agreement, Employee acknowledges that:

 

   Page 9 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

  (i) Employee has read this Agreement completely;

 

  (ii) Employee has had an opportunity to consider the terms of this Agreement;

 

  (iii) Employee knows that he may be giving up important legal rights by
signing this Agreement;

 

  (iv) Employee understands and affirms everything that he has said in this
Agreement, and agrees to all its terms;

 

  (v) Employee is not relying on the Company or any representative of the
Company to explain this Agreement to him; Employee has had an opportunity to
consult an attorney or other advisor to explain this Agreement and its
consequences before signing it; and Employee has availed himself of this
opportunity to whatever extent desired;

 

  (vi) Employee has signed this Agreement voluntarily and entirely of his own
free will, without any pressure from Employer or any representative of the
Employer or anyone else.

26. Older Workers Benefit Protection Act of 1990. Employee also acknowledges
that he has been informed, pursuant to the federal Older Workers Benefit
Protection Act of 1990, that:

 

  (i) Employee has the right to consult with an attorney before signing this
Agreement;

 

  (ii) Employee does not waive rights or claims under the federal Age
Discrimination in Employment Act that may arise after the date this waiver is
executed;

 

  (iii) Employee has twenty-one (21) days from the date of receipt to consider
this Agreement;

 

  (iv) Employee has seven (7) days after signing this Agreement to revoke his
acceptance of the Agreement, and the Agreement will not be effective until that
revocation period has expired. If Employee desires to revoke his acceptance of
this Agreement, he must give written notice within the seven (7) day period to
Becca Polak, Executive Vice President, General Counsel and Secretary of KAR,
13085 Hamilton Crossing Boulevard, Carmel, IN, 46032 as served in person or via
overnight carrier. If Employee revokes his acceptance of this Agreement, he
thereby forfeits his right to receive any severance benefits provided hereunder
and renders this Agreement null and void in its entirety.

27. Miscellaneous Terms and Conditions.

 

  (i) This Agreement shall be assignable and transferrable by the Company to any
successor in interest (including by way of merger or sale of the Company). This
Agreement is not assignable by Employee.

 

  (ii) This Agreement shall be construed in accordance with and pursuant to the
laws of the State of Indiana without giving effect to the provision thereof
regarding conflict of laws.

 

  (iii) Employee agrees that any suit, action or proceeding relating in any way
to this Agreement or Employee’s employment or relationship with the Company,
shall be brought and enforced in the Circuit Court of Hamilton County of the
State of Indiana or in the District Court of the United States of America for
the Southern District of Indiana. Due to Employee’s extensive contacts with the
State of Indiana, he submits to the jurisdiction of each such court and waives
and agrees not to assert, in connection therewith, any claim that Employee is
not personally subject to the jurisdiction of such courts, that the suit, action
or proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.

 

   Page 10 of 11    Employee Initials:  JRN



--------------------------------------------------------------------------------

  (iv) In any suit, action or proceeding relating in any way to this Agreement
or Employee’s employment relationship with the Company, Employee expressly
agrees to waive his right to a trial by jury and expressly agrees to a trial
only to the presiding judge and not a jury.

 

  (v) The descriptive headings of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement.

 

  (vi) The terms and conditions of all parts of this Agreement shall in all
cases be construed as a whole, according to their fair meaning, and not strictly
for or against any drafter.

 

  (vii) This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

If you are willing to enter into this Agreement, please signify your acceptance
in the space indicated below, and return to Becca Polak, Executive Vice
President, General Counsel and Secretary, KAR Auction Services, Inc., 13085
Hamilton Crossing Boulevard, Carmel, IN 46032 on or before 21 days from the date
you received this Agreement. This Agreement will not become effective until
seven (7) days after the date you sign and do not revoke this Agreement
(“Effective Date”).

PLEASE READ CAREFULLY. YOU ARE GIVING UP ANY LEGAL CLAIMS THAT YOU HAVE AGAINST
THE COMPANY BY SIGNING THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto evidence their agreement by their
signatures.

 

     KAR Auction Services, Inc.

DATE: February 18, 2011

   /s/ James P. Hallett    James P. Hallett    Chief Executive Officer    KAR
Auction Services, Inc.

I have carefully read and agree to accept the terms and conditions set forth in
this Severance,

Release and Waiver Agreement.

 

DATE: February 18, 2011

   /s/ John R. Nordin    Employee Signature

 

   Page 11 of 11    Employee Initials:  JRN